                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:17CR3121

       vs.
                                                              ORDER
SAMUEL TURNER,

                    Defendant.


      IT IS ORDERED that the defendant’s “motion for leave to file motion for
reconsideration of court order, or in the alternative, motion for relief from judgment
pursuant to Rule 60(B)(6)” (Filing 168) is denied.

      Dated this 6th day of July, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
